Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 7, 2008, resentencing defendant to a term of 9V2 years, with five years’ post-release supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was not barred by double jeopardy, since defendant was still serving his prison term at that time, and therefore had *427no reasonable expectation of finality in his illegal sentence (see People v Murrell, 73 AD3d 598 [2010]).
We have considered and rejected defendant’s due process argument. Defendant’s remaining claims are similar to arguments that were rejected in People v Williams (14 NY3d 198 [2010]). Concur—Andrias, J.P., Friedman, Renwick, Richter and Manzanet-Daniels, JJ.